Appeal from a judgment of the Supreme Court, Erie County (John P Lane, J.), entered January 29, 2003 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition to prohibit respondents from appointing firefighters to serve in out-of-title positions in nonemergency situations.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present— Wisner, J.P, Hurlbutt, Scudder, Kehoe and Gorski, JJ.